      Case 1:15-cv-04244-JGK-OTW Document 890 Filed 06/17/20 Page 1 of 1
                                                                               •--      --

                                                                          :usuc '.·,i ;-:< y
                                                                           ,-,,r\r--: , :<                 ,!· ~ ,.     1     i-
                                                                           L.I''-,/\.__           1.   i \ .i l , .    ~     i.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      i   i)(.lC Ii.
------------------------------------------------------------X
GYM DOOR REPAIRS, INC., ET AL.,                                           r),1.f'f'.
                                                                          L    1.   l        1.
                                                                                                       !·.,,-;; .J.... / n[1n1
                                                                                                       I   j   L-   I . r.           \_f!
                                                                                                                                   ·-·   ·-· ·-   --
                                                                                                                                                        '
                                                                                                                                                       ---
                                                                                                                                                              '"),r;~7~--
                                                                                                                                                             ()C.\._.r'"-XV
                                                                                                                                                             ---.--   -------

                                   Plaintiffs,
                 -against-                                                     15            CIVIL 4244 (JGK)

                                                                                             JUDGMENT
YOUNG EQUIPMENT SALES, INC., ET AL.,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated June 17, 2020, all claims and counterclaims in this case having

been settled or dismissed, and judgment is entered dismissing all claims and counterclaims with

prejudice; accordingly, this case is closed.

Dated: New York, New York

          June 17, 2020


                                                                          RUBY J. KRAJICK

                                                                                    Clerk of Court
                                                                BY:

                                                                               ~
